PER CURIAM
Petitioner seeks review of a final order of the Superintendent of the Oregon State Penitentiary which found him guilty of violating an institution disciplinary rule and required him to serve three months in segregation and pay a $100 fine. He first contends that there was not substantial evidence to sustain the finding of guilty. There was. He also argues that imposition of the fine is not authorized. He is correct. Watson v. OSP, 90 Or App 85, 750 P2d 1188 (1988).
Fine vacated; otherwise affirmed.